Motion Granted and En Banc Order filed December 18, 2018.




                                 In The

                 Fourteenth Court of Appeals

                          NO. 14-17-00558-CV

 MIKE HALL CHEVROLET, INC. D/B/A AUTONATION CHEVROLET
     HIGHWAY 6 F/K/A CHAMPION CHEVROLET HIGHWAY 6,
AUTONATION, INC., AUTONATION ENTERPRISES, INCORPORATED,
 AN DEALERSHIP HOLDING COMPANY, AND AUTO HOLDING LLC
        F/K/A AUTO HOLDING CORPORATION, Appellants

                                   V.
 ALEXANDRA DEIKE, F/K/A ALEJANDRA VALDEZ, INDIVIDUALLY
  AND ON BEHALF OF THE ESTATE OF ROSA ELVIA GUERRERO,
DECEASED, ARIANA DOMINGUEZ, INDIVIDUALLY AND ON BEHALF
 OF THE ESTATE OF RUBEN DOMINGUEZ, DECEASED, GREGORIO
ARMANDO DOMINGUEZ, EILEEN MEJIA, ANDREA ZERTUCHE, JOSE
      GUERRERO, EDUWIGES GUERRERO, DONALD CLARK,
INDIVIDUALLY AND AS INDEPENDENT EXECUTOR OF THE ESTATE
  OF LINDA ANN HARTON CLARK, DECEASED, JENNIFER CLARK
                AND JOANNA CLARK, Appellees

                 On Appeal from the Probate Court No. 2
                          Harris County, Texas
                   Trial Court Cause No. 388,367-401

                    EN BANC ORDER
      Appellants Mike Hall Chevrolet, Inc. d/b/a AutoNation Chevrolet Highway 6
f/k/a Champion Chevrolet Highway 6, AutoNation, Inc., AutoNation Enterprises,
Incorporated, AN Dealership Holding Company, and Auto Holding LLC f/k/a Auto
Holding Corporation (“Appellants”) and appellees Alexandra Deike, f/k/a Alejandra
Valdez, individually and on behalf of the Estate of Rosa Elvia Guerrero, Deceased,
Ariana Dominguez, individually and on behalf of the Estate of Ruben Dominguez,
Deceased, Gregorio Armando Dominguez, Eileen Mejia, Andrea Zertuche, Jose
Guerrero, and Eduwiges Guerrero (“Appellees”) have filed a “Joint Announcement of
Settlement and Motion to Withhold Ruling on Pending Motions and Motion to Lift
Stay to Allow Court Approval.” We GRANT the joint motion.
      To allow time for the parties to execute settlement agreements and deliver
settlement funds, for the next sixty days, this court will not rule on either (1)
“Appellees’ Joint Withdrawal of Opposition to Appellants’ Motion to Compel
Arbitration, Appellees’ Motion to Dismiss Appeal, and Appellees’ Motion to
Dissolve the Stay of Trial” or (2) the merits of this appeal. To allow Probate Court
No. 2, Harris County, Texas, to approve the settlements, we LIFT THE STAY OF
TRIAL in cause number 388,367-401 in Probate Court No. 2, Harris County, Texas,
ordered by this court on October 12, 2018.
      We ABATE this appeal for a period of sixty days from the date of this order.
We shall treat this appeal as a closed case and remove it from this court’s active
docket. The appeal shall be reinstated on this court’s active docket when Appellants
and Appellees file a joint motion to dismiss this appeal, or this court may reinstate the
appeal on its own motion.
                                  PER CURIAM

 En Banc Court consists of Chief Justice Frost and Justices Boyce, Christopher,
 Jamison, Busby, Donovan, Brown, Wise, and Jewell.


                                           2